IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHNNY D. HOLLOWAY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2263

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 3, 2015.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Johnny Holloway, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, ROWE, and OSTERHAUS, JJ., CONCUR.